Citation Nr: 0729790	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 and June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that in February 2005, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After this case was received at the Board, additional 
clinical evidence was received.  This evidence if from the 
Vet Center and suggests that for at least part of 2004 the 
appellant was undergoing regular treatment.  The letters 
submitted suggest that there may have been an increase in the 
veteran's symptoms since the 2003 VA social survey and 
psychiatric examination.  Records need to be requested and a 
more recent psychiatric examination is required.

Additionally, while the case was undergoing development, 
additional notice provisions were set out.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 103 (2006).  
Appellant has not been informed of these provisions, and will 
be as part of the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file and provide the veteran with all 
appropriate notice provisions as required 
by current law.  See Dingess, supra.

2.  The RO/AMC should undertake to obtain 
records of all psychiatric treatment 
since 2003.  Records sought should 
include any of out patient visits to VA 
facilities as well as records for all 
treatment at the Vet Center.  Appellant 
should be contacted to ascertain the 
approximate times, dates, and locations 
of treatment as well as release of 
information forms as needed.  If an 
attempt to obtain records is unsuccessful 
appellant and his representative should 
be notified and the claims folder should 
contain documentation of the attempts 
made and the reason the records could not 
be obtained.

3.  Appellant should thereafter be 
scheduled for a comprehensive VA 
psychiatric examination.  All indicated 
tests should be performed and all 
clinical finding should be set forth in 
detail.  The claims folder should be made 
available to the examiner prior to the 
examination.  Symptoms identified should 
be compared with and reconciled in 
relation to any outpatient treatment 
findings and any findings from the Vet 
Center.  The examiner should assign a 
global assessment of functioning (GAF) 
score and explain its meaning.

Thereafter, the RO/AMC should readjudicate the instant claim.  
To the extent the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the claims 
folder should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the out come in this case by the action taken herein. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



